DECISION
The application of the above-named defendant for a review of the sentence of 20 years; Dangerous imposed on April 10, 1981, was fully heard and after a careful consideration of the entire matter is is decided that:
The sentence be amended to 10 years with 5 years suspended.
The Defendant shall remain designated Dangerous.
The imposition of a 20-year sentence is excessive considering the nature of the crime the Defendant was charged with.
We wish to thank Ken Grenfell, of the Montana Defender Project, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan